Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 11, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*765Claimant left his employment as a car salesperson because he was dissatisfied with the amount of money he was earning and the final commission he received. The Unemployment Insurance Appeal Board, reversing a decision of the Administrative Law Judge, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. We affirm. It is well settled that dissatisfaction with one’s wages does not constitute good cause for leaving employment (see Matter of Bollweg [Commissioner of Labor], 288 AD2d 811 [2001]; Matter of De John [Commissioner of Labor], 275 AD2d 848 [2000]). Here, the record establishes that there had been no change in the commission rates that the employer paid to its employees. Moreover, claimant failed to bring his concerns regarding his last commission payment to the employer’s attention. Inasmuch as the record establishes that continuing work was available to claimant, the Board’s decision will not be disturbed (see Matter of Schachtman [Commissioner of Labor], 286 AD2d 790, 790 [2001], lv denied 97 NY2d 607 [2001]).
Cardona, EJ., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.